Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 1 of 14 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


DAMALI D. GORDON,
  450 Massachusetts Ave., N.W.,
  Washington, D.C. 20001

                       Plaintiff,
                                                              Case No.
v.

EMILY BREEDING, individually
and t/a AL’S STEAKHOUSE,
JIM BREEDING, and
DOROTHY BREEDING,                                             Jury trial demanded

     Serve all at:
     1504 Mt. Vernon Ave.
     Alexandria, VA 22301

                       Defendants.


                             COMPLAINT FOR DECLARATORY,
                           INJUNCTIVE AND MONETARY RELIEF

                                            Introduction

       1.      This suit under Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981, and

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et seq., seeks redress for

intentional discrimination in employment against the plaintiff, Damali D. Gordon, based on

race, national origin, and religion, as well as retaliation for challenging that discrimination, by

defendants Emily Breeding (transacting as Al’s Steak House), Jim Breeding, and Dorothy

Breeding. The suit alleges that both Jim Breeding, now deceased, and Dorothy Breeding

subjected Ms. Gordon to unlawful harassment, disparate treatment, and retaliation while she
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 2 of 14 PageID# 2




worked as a cashier at Al’s Steak House, a restaurant in Alexandria, Virginia, from February

2019 to May 2019.

                                              Parties

       2.      Plaintiff Damali D. Gordon is a Black woman of Jamaican descent. She is a

devout member of the Hebrew Israelite faith. She lives in Washington, D.C. At all relevant

times she was a full-time employee of Al’s Steak House, where she worked as a cashier.

       3.      Defendant Emily Breeding is a White woman and the owner and sole

proprietor of Al’s Steak House, a restaurant located at 1504 Mt. Vernon Avenue, Alexandria,

Virginia 22301. Al’s has over 15 employees.

       4.      Defendant James Breeding is a White man and a resident of Alexandria,

Virginia. At all relevant times, Mr. Breeding was a manager at Al’s. Mr. Breeding had the

authority to hire and fire non-managerial employees, including Ms. Gordon.

       5.      Defendant Dorothy Breeding is a White woman and a resident of Alexandria,

Virginia. At all relevant times, Ms. Breeding was a manager at Al’s. Ms. Breeding had the

authority to hire and fire non-managerial employees, including Ms. Gordon.

                                              Facts

       6.      On or about February 25, 2019, Damali Gordon became an employee of Al’s

Steak House.

       7.      Ms. Gordon was hired as a half-time * cashier. Her work shift was 3:30 p.m. to

8:30 p.m., typically *days. Her main job duty was to operate the cash register in order to

process payments from restaurant patrons. Sometimes, however, she cleaned the restaurant

and cooked in the kitchen.




                                                2
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 3 of 14 PageID# 3




        8.      Mr. Breeding and Ms. Breeding were Ms. Gordon’s supervisors. Both of them

supervised Ms. Gordon when she was on the clock. Ms. Breeding alone handled payroll and

created the weekly schedule for Ms. Gordon and the other employees.

        9.      At first Ms. Gordon’s employment at Al’s proceeded without incident. She met

all legitimate job expectations. She performed her job duties successfully and got along well

with her co-workers.

        10.     In late April 2019, Mr. Breeding and Ms. Breeding began subjecting Ms. Gordon

to racial and religious harassment that intensified over time.

        11.     Around that time, Mr. Breeding began comparing Ms. Gordon to White women

in a racially offensive way. On several different occasions, while Ms. Gordon was working at

the cash register, Mr. Breeding directed her attention to some White women who were

entering Al’s and told her, “I bet they would do a better job than you.”

        12.     Around the same time, Ms. Breeding began picking apart virtually everything

Ms. Gordon did. For example, on several different occasions, Ms. Breeding criticized Ms.

Gordon for using gloves that didn’t fit her hands perfectly. Tellingly, Ms. Breeding did not

criticize any of the White employees in that way.

        13.     Ms. Gordon responded to Ms. Breeding’s criticism as respectfully as she could.

She told Ms. Breeding what glove brand and size would fit her hands properly, and asked that

the restaurant purchase them. Ms. Breeding denied that request, instead deliberately buying

gloves that were either too big or too small for Ms. Gordon and continuing to criticize her for

using ill-fitting gloves.

        14.     Less than one month later, on May 13, 2019, Ms. Breeding deliberately changed

Ms. Gordon’s work schedule in a severely inconvenient way. Less than one hour before Ms.

Gordon was to start her 3:30 p.m. – 8:30 p.m. shift, Ms. Breeding cancelled the shift and asked



                                                3
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 4 of 14 PageID# 4




Ms. Gordon to work from 10 a.m. to 3:30 p.m. the next day—even though Ms. Breeding knew

that Ms. Gordon was unavailable at that time because of her other jobs.

       15.     On May 14, 2019, Mr. Breeding ridiculed Ms. Gordon’s religion. That day Mr.

Breeding discussed Ms. Gordon’s Hebrew Israelite faith and her Jamaican origin with a friend,

a White man, who visited Al’s. Most of their conversation took place within a few feet of the

cash register, where Ms. Gordon was working. After asking her a series of intrusive questions

about her Jamaican origin and her Hebrew Israelite faith, they told her, “This is how we treat

Hebrew Israelites in Potomac.” Then they smirked.

       16.     That same day, while Ms. Gordon was cleaning near Mr. Breeding, he

remarked to Ms. Breeding about Ms. Gordon: “Where did you find this nigger? She can really

clean. But we won’t let her outdo the lady who cleans at night.”

       17.     Later that day, while Ms. Gordon was stacking pizza boxes near the oven, Mr.

Breeding leered at Ms. Gordon and said to Ms. Breeding, “I can’t believe you hired this

nigger.”

       18.     Still, just as before, Ms. Breeding did nothing.

       19.     Mr. Breeding’s use of the word “nigger” made Ms. Gordon feel degraded and

humiliated. She also felt helpless because Ms. Breeding did nothing to address Mr. Breeding’s

blatantly racist remark.

       20.     Still, Ms. Gordon stood up for herself and told Mr. and Ms. Breeding that they

were being racist to her.

       21.     They responded by telling Ms. Gordon she was wrong.

       22.     From April 2019 to May 2019, Mr. Breeding also made unwelcome sexual

advances to Ms. Gordon. For example, whenever Mr. Breeding saw Ms. Gordon bend to clean




                                                4
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 5 of 14 PageID# 5




a mess on the restaurant floor or pick up something from the floor, he asked her if he could

touch her butt. Mr. Breeding did this several times during this two-month period.

          23.   By the middle of May 2019, Ms. Gordon found Mr. and Ms. Breeding’s racial

hostility and religious ridicule intolerable. She dreaded going to work because she was tired of

being humiliated and degraded by her superiors simply because she is Black, Jamaican, and

Hebrew Israelite.

          24.   As a result, Ms. Gordon told Mr. and Ms. Breeding about her plans to file an

EEOC complaint against them. Unbeknownst to them, Ms. Gordon had already told her

friend Jasmine Coleman, and Ms. Coleman’s husband Bobby Curtis Brown, Jr., about Mr. and

Ms. Breeding’s racial and religious hostility and ridicule. Ms. Coleman had advised her to

report their mistreatment to the EEOC.

          25.   On May 24, 2019—less than two weeks after telling Mr. Breeding and Ms.

Breeding about her intention to file an EEOC discrimination charge against them—they fired

her.

          26.   The next day, May 25, 2019, Ms. Gordon visited the EEOC Washington Field

Office, and filled out and submitted a questionnaire detailing the discrimination and

retaliation by Al’s Steak House, Jim Breeding, and Dorothy Breeding described above. She

subsequently filed a formal EEOC administrative complaint reciting the same allegations.

          27.   The EEOC issued Ms. Gordon a right-to-sue notice dated August 18, 2020. She

received it on or after August 28, 2020. This suit is filed within 90 days of the date on the face

of that letter. Ms. Gordon has thus exhausted her administrative remedies for her Title VII

claims.

                                                  Count I:
                        Hostile work environment based on race and national origin
                                        in violation of Section 1981



                                                 5
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 6 of 14 PageID# 6




       28.        All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

       29.        Ms. Gordon belongs to a protected class because she is Black and Jamaican.

       30.        Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

other Al’s employee involved in the events giving rise to this lawsuit, because the employees

acted within the scope of their employment.

       31.        The defendants engaged in a series of related racially harassing acts, including

(but not limited to) calling Ms. Gordon “nigger” multiple times. The harassment culminated in

the termination of Ms. Gordon’s employment.

       32.        By doing so, the defendants created and maintained an environment in which

intimidation, ridicule, and insult based on race and national origin were sufficiently severe

and sufficiently pervasive to alter the conditions of Ms. Gordon’s employment and result in a

hostile work environment, in violation of Section 1981.

       33.        There is no legitimate, nondiscriminatory reason for any of the discriminatory

episodes and concretes acts described in the preceding paragraphs.

       34.        The defendants have directly and proximately caused Ms. Gordon substantial

economic loss, damage to her career and professional reputation, humiliation, pain, and

suffering.

       35.        The defendants’ actions were wanton, reckless, or in willful indifference to Ms.

Gordon’s legal rights.

                                                   Count II:
                             Disparate treatment based on race and national origin
                                          In violation of Section 1981




                                                   6
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 7 of 14 PageID# 7




       36.        All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

       37.        The defendants subjected to disparate treatment based on race or national

origin, in violation of Section 1981, by subjecting Ms. Gordon to adverse employment actions

on account of her race or national origin, including (but not limited to) the termination of her

employment.

       38.        There is no legitimate, nondiscriminatory reason for any of the adverse

employment actions described in the preceding paragraphs.

       39.        The defendants have directly and proximately caused Ms. Gordon substantial

economic loss, damage to her career and professional reputation, humiliation, pain, and

suffering.

       40.        The defendants’ actions were wanton, reckless, or in willful indifference to Ms.

Gordon’s legal rights.

                                                    Count III:
                      Retaliation for complaining of and opposing unlawful discrimination
                                           in violation of Section 1981

       41.        All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

       42.        Ms. Gordon incorporates every preceding paragraph as alleged above.

       43.        Ms. Gordon reasonably and in good faith believed that Mr. Breeding and Ms.

Breeding violated Section 1981 by calling her “nigger” repeatedly and defending their decision

to do so.

       44.        Ms. Gordon engaged in protected Section 1981 activity when she told Mr. and

Ms. Breeding that calling her “nigger” repeatedly was racist and when she told them she was

going to file an EEOC discrimination charge.


                                                   7
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 8 of 14 PageID# 8




       45.        As a result of the protected Section 1981 activity described in the preceding

paragraphs, the defendants subjected Ms. Gordon to many materially adverse actions,

including (but not limited to) terminating her employment.

       46.        There is no legitimate, nonretaliatory reason for any of the materially adverse

actions described in the preceding paragraphs.

       47.        The defendants have directly and proximately caused Ms. Gordon substantial

economic loss, damage to her career and professional reputation, humiliation, pain, and

suffering.

       48.        The defendants’ actions were wanton, reckless, or in willful indifference to Ms.

Gordon’s legal rights.


                                                   Count IV:
                          Hostile work environment based on race and national origin
                                            in violation of Title VII

       49.        All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

       50.        Ms. Gordon incorporates every preceding paragraph as alleged above.

       51.        She belongs to a protected class because she is Black and Jamaican.

       52.        Al’s is an employer and Ms. Gordon is an employee within the meaning of Title

VII.

       53.        Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

other Al’s employee involved in the events giving rise to this lawsuit, because the employees

acted within the scope of their employment.




                                                   8
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 9 of 14 PageID# 9




        54.       Al’s engaged in a series of related racially harassing acts, including (but not

limited to) calling Ms. Gordon “nigger” multiple times. The harassment culminated in the

termination of Ms. Gordon’s employment.

        55.       By doing so, Al’s created and maintained an environment in which

intimidation, ridicule, and insult based on race and national origin were sufficiently severe

and sufficiently pervasive to alter the conditions of Ms. Gordon’s employment and result in a

hostile work environment, in violation of Title VII.

        56.       There is no legitimate, nondiscriminatory reason for any of the discriminatory

episodes and concretes acts described in the preceding paragraphs.

        57.       Al’s has directly and proximately caused Ms. Gordon substantial economic loss,

damage to her career and professional reputation, humiliation, pain, and suffering.

        58.       Al’s actions were wanton, reckless, or in willful indifference to Ms. Gordon’s

legal rights.

                                                   Count VI:
                             Disparate treatment based on race and national origin
                                            in violation of Title VII

        59.       All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

        60.       Al’s subjected to disparate treatment based on race or national origin, in

violation of Title VII, by subjecting Ms. Gordon to adverse employment actions on account of

her race or national origin, including (but not limited to) the termination of her employment.

        61.       There is no legitimate, nondiscriminatory reason for any of the adverse

employment actions described in the preceding paragraphs.

        62.       Al’s have directly and proximately caused Ms. Gordon substantial economic

loss, damage to her career and professional reputation, humiliation, pain, and suffering.



                                                   9
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 10 of 14 PageID# 10




        63.       Al’s actions were wanton, reckless, or in willful indifference to Ms. Gordon’s

legal rights.

                                                  Count VII:
                          Hostile work environment based on race and national origin
                                            in violation of Title VII



        64.       All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

        65.       She belongs to a protected class because she is Black and Jamaican.

        66.       Al’s is an employer and Ms. Gordon is an employee within the meaning of Title

VII.

        67.       Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

other Al’s employee involved in the events giving rise to this lawsuit, because the employees

acted within the scope of their employment.

        68.       Al’s engaged in a series of related racially harassing acts, including (but not

limited to) calling Ms. Gordon “nigger” multiple times. The harassment culminated in the

termination of Ms. Gordon’s employment.

        69.       By doing so, Al’s created and maintained an environment in which

intimidation, ridicule, and insult based on race and national origin were sufficiently severe

and sufficiently pervasive to alter the conditions of Ms. Gordon’s employment and result in a

hostile work environment, in violation of Title VII.

        70.       There is no legitimate, nondiscriminatory reason for any of the discriminatory

episodes and concretes acts described in the preceding paragraphs.




                                                   10
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 11 of 14 PageID# 11




                                                 Count VIII:
                                     Disparate treatment based on religion
                                           in violation of Title VII

        71.       All prior allegations of this Complaint are hereby incorporated as if set forth in

their entirety.

        72.       Ms. Gordon incorporates every preceding paragraph as alleged above.

        73.       Al’s subjected Ms. Gordon to disparate treatment based on religion, in violation

of Title VII, by subjecting her to adverse employment actions on account of her religion,

including (but not limited to) the termination of her employment.

        74.       There is no legitimate, nondiscriminatory reason for any of the adverse

employment actions described in the preceding paragraphs.

        75.       Al’s have directly and proximately caused Ms. Gordon substantial economic

loss, damage to her career and professional reputation, humiliation, pain, and suffering.

        76.       Al’s actions were wanton, reckless, or in willful indifference to Ms. Gordon’s

legal rights.

                                             Count IX:
                   Hostile work environment based on religion in violation of Title VII

        77.       All prior allegations of this Complaint are hereby incorporated as if set forth in

                  their entirety.

        78.       She belongs to a protected class because she is a Hebrew Israelite.

        79.       Al’s is vicariously liable for the actions of Mr. Breeding, Ms. Breeding, and every

other Al’s employee involved in the events giving rise to this lawsuit, because the employees

acted within the scope of their employment.




                                                    11
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 12 of 14 PageID# 12




        80.       Al’s engaged in a series of related religious harassing acts, including (but not

limited to) saying to her, “This is how we treat Hebrew Israelites in Potomac.” The harassment

culminated in the termination of Ms. Gordon’s employment.

        81.       By doing so, Al’s created and maintained an environment in which

intimidation, ridicule, and insult based on religion were sufficiently severe and sufficiently

pervasive to alter the conditions of Ms. Gordon’s employment and result in a hostile work

environment, in violation of Title VII.

        82.       There is no legitimate, nondiscriminatory reason for any of the discriminatory

episodes and concretes acts described in the preceding paragraphs.

        83.       Al’s has directly and proximately caused Ms. Gordon substantial economic loss,

damage to her career and professional reputation, humiliation, pain, and suffering.

        84.       Al’s actions were wanton, reckless, or in willful indifference to Ms. Gordon’s

legal rights.

                                                   Count X:
                                      Retaliation in violation of Title VII

        85.       All prior allegations of this Complaint are ereby incorporated as if set forth in

their entirety.

        86.       Ms. Gordon engaged in protected Title VII activity when she told Mr. and Ms.

Breeding that calling her “nigger” repeatedly was racist and when she told them she was going

to file an EEOC discrimination charge.

        87.       As a result of the protected Title VII activity described in the preceding

paragraphs, Al’s subjected Ms. Gordon to many materially adverse actions, including (but not

limited to) terminating her employment.




                                                   12
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 13 of 14 PageID# 13




       88.    There is no legitimate, nonretaliatory reason for any of the materially adverse

actions described in the preceding paragraphs.


                                           Jury Trial Demand

       89.    Ms. Gordon asks for a jury trial on all issues so triable.

                                            Prayer for Relief

       90.    Ms. Gordon prays that the Court:

              a. Declare that the defendants’ mistreatment of her, as described in this

                   Complaint, violated Title VII;

              b. Order that the defendants refrain from engaging in similar conduct in the

                   future, including the unlawful conduct described in this Complaint;

              c. Order that the defendants take the affirmative action(s) needed to ensure

                   that the effects of their unlawful conduct are eliminated;

              d. Award economic damages, in an amount to be determined at trial;

              e. Award compensatory damages, in an amount to be determined at trial;

              f. Award punitive damages, in an amount to be determined at trial;

              g. Award prejudgment interest;

              h. Award reasonable attorney’s fees and costs; and

              i.   Award any other relief that the Court considers just, necessary, or proper.




                                                13
Case 1:20-cv-01399-LMB-JFA Document 1 Filed 11/17/20 Page 14 of 14 PageID# 14




                                          Respectfully submitted,



                                          _____________________________
                                          Stephen B. Pershing
                                          Va. Bar No. 31012
                                          Pershing Law PLLC
                                          1416 E Street, N.E.
                                          Washington, D.C. 20002
                                          (202) 642-1431 (o/m)
                                          steve@pershinglaw.us

                                          Onyebuchim Chinwah, Esq.
                                          (Admission pro hac vice pending)
                                          The Chinwah Firm LLC
                                          8403 Colesville Rd., Ste. 1100
                                          Silver Spring, MD 20910
                                          (240) 842-9292
                                          oc@chinwahfirm.com

                                          Counsel for plaintiff Damali D. Gordon

Dated: November 16, 2020




                                     14
